Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
 	Claims 1-11 and 16-18 are currently pending and presented for examination on the merits.
	Claims 12-15 and 19-32 are cancelled. 
	Claims 8-10 and 18 are withdrawn from consideration by examiner under 37 CFR 1.142(b) as being drawn to non-elected inventions. 
Election/Restriction
	The response filed on 05/02/2022 to the restriction and species election requirement of 11/02/2021 has been received. 
Applicant has elected:
	Group I (claims 1-18), directed to methods of treating cancer comprising administering a combination of agents.
	Triple combination of therapy: cetuximab (EGFR inhibitor), cobimetinib (MEK ½ inhibitor), and palbociclib (CDK 4/6 inhibitor).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 4, 5, 6, 7, 11, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammerman et al (WO2016201370), an IDS item from 03/02/2020.
With regard to claim 1, Hammerman et al teaches a method of treating cancer in a subject using a combination of transcription inhibitor, kinase inhibitor, and additional pharmaceutical agents that improve their activity [0346]. Hammerman et al further teaches the transcription inhibitor is cyclin-dependent kinase 4/6 inhibitor [0213]. Hammerman et al further teaches the kinase inhibitor, to be used in combination with the transcription inhibitor, is an epidermal growth factor receptor (EGFR) inhibitor and a mitogen-activated protein kinase (MEK) inhibitor [0274 & 0276]. Hammerman et al further teaches the current prominent approach to addressing treatment resistance is by employing 2 or more different kinase inhibitors simultaneously [0371]. Hammerman et al further teaches any kinase inhibitor known in the art or developed in the future may be used [0008].
With regard to claim 2, Hammerman et al further teaches the EGFR inhibitor is cetuximab [0264]. 
With regard to claim 4, Hammerman et al further teaches the cyclin-dependent kinase 4/6 inhibitor is palbociclib [0176].
With regard to claim 5, Hammerman et al further teaches administering the combination of an EGFR inhibitor and a MEK ½ inhibitor as separate compositions [0343].
With regard to claim 6, Hammerman et al further teaches administering the combination of an EGFR inhibitor and a CDK4/6 inhibitor as separate composition [0343].
With regard to claim 7, Hammerman et al further teaches administering the combination of an EGFR inhibitor, a MEK ½ inhibitor, and a CDK 4/6 inhibitor as separate compositions [0343]. 
With regard to claim 11, Hammerman et al further teaches the cancer is colon cancer [0093]. 
With regard to claim 16, Hammerman et al further teaches combination therapy reduced cell viability by approximately 50% versus a monotherapy [Figure 53D].
With regard to claim 17, Hammerman et al further teaches using the combination therapy employing two or more kinase inhibitors to simultaneously target both the driver-oncogene and previously identified resistance mechanisms [0371]. Hammerman et al further teaches combination therapy decreased the proportion of cells surviving acute treatment [0371]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerman et al (WO2016201370) as applied to claims 1, 2, 4, 5, 6, 7, 11, 16, and 17 above, and further in view of Hoffman et al (US 20170080093 A1).
Hammerman et al does not specifically teach the use of MEK1/2 inhibitor cobimetinib. However, these deficiencies are made up in the teachings of Hoffman et al.
With regard to claim 3, Hoffman et al teaches the use of multiple anticancer agents to include cetuximab, cobimetinib, and palbociclib to treat cancer [0034]. Hoffman et al further teaches the cancer treated is colon cancer [0058]. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 11, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over 17/045,982 claims 7, 9, 20, 42, and 47 of U.S. Patent Pub US 20210179718 A1 (‘718). Although the claims at issues are not identical, they are not patentably distinct from each other because the scope of active ingredients being administered and that of population being treated overlap between the two sets of claims. Co-pending claim 7 is drawn to a method of treating cancer in a subject comprising administering an affective amount EGFR inhibitor, MEK ½ inhibitor, and a CDK 4/6 inhibitor, wherein the subject has cancer.
Claim 1 is directed to an invention not patentably distinct from claims 1 and 7 of patent ‘718. Specifically, a method of treating cancer comprising administering an EGFR inhibitor, a MEK ½ inhibitor, and a CDK  4/6 inhibitor to a subject.
Claim 2 is directed to an invention not patentably distinct from claim 9 of patent ‘718. Specifically, the EGFR inhibitor is cetuximab.
Claim 3 is directed to an invention not patentably distinct from claim 9 of patent ‘718. Specifically, the MEK 1/2 inhibitor is cobimetinib.
Claim 4 is directed to an invention not patentably distinct from claim 9 of patent ‘718. Specifically, the CDK 4/6 inhibitor is palbociclib.
Claim 7 is directed to an invention not patentably distinct from claim 42 of patent ‘718. Specifically, wherein cetuximab, cobimetinib, and palbociclib are administered in one composition. 
Claim 11 is directed to an invention not patentably distinct from claim 20 of patent ‘718. Specifically, the cancer treated is colon cancer. 
Claims 16 and 17 are directed to an invention not patentably distinct from claim 47 of patent ‘718. Specifically, the method reduces cancer cell growth and/or increase cancer cell-killing by about 20-99 % more than administration of cetuximab, cobimetinib or a salt thereof, or palbociclib or a salt thereof alone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642